Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT is made as of                     , 20__, by and among Fred’s,
Inc., a Tennessee corporation (the “Company”), and [            ] (the
“Indemnitee”), a director of the Company.
 
RECITALS
 
WHEREAS, although the Charter and the Bylaws provide for indemnification of the
officers and directors of the Company and the Indemnitee may also be entitled to
indemnification pursuant to the Tennessee Business Corporation Act (“TBCA”), the
Bylaws and the TBCA expressly contemplate that contracts may be entered into
between the Company and members of the Board of Directors of the Company (the
“Board”) with respect to indemnification of directors; and
 
WHEREAS, the Indemnitee’s continued service to the Company substantially
benefits the Company; and
 
WHEREAS, the Board has determined that it is in the best interest of the Company
and that it is reasonably prudent and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, the
Indemnitee to the fullest extent permitted by applicable law in order to induce
him to serve or continue to serve the Company free from undue concern that he
will not be so indemnified or that any indemnification obligation will not be
met; and
 
WHEREAS, this Agreement is a supplement to and in furtherance of (a) the Charter
and Bylaws, and (b) the organizational documents of any Enterprise (as defined
below) and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of the Indemnitee
thereunder;
 
WHEREAS, the Company and Indemnitee further recognize that the Company’s
directors may be exposed to certain risks not covered entirely by insurance; and
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.             Services to the Company and Certain Other Enterprises; Duration
of Agreement.  The Indemnitee agrees to serve or continue to serve as a director
of the Company for so long as the Indemnitee is duly elected or appointed or
until the Indemnitee tenders his resignation.  The foregoing notwithstanding,
this Agreement shall continue in force after Indemnitee has ceased to serve as a
director of the Company.
 
2.             Definitions.  As used in this Agreement:
 
“Charter” shall mean the Company’s Restated Charter, as amended from time to
time.

--------------------------------------------------------------------------------

“Bylaws” shall mean the Company’s Amended and Restated Bylaws, as amended from
time to time.
 
“Change in Control” shall have the meaning ascribed to such term in the
Company’s 2017 Long-Term Incentive Plan, as such plan may be amended from time
to time, or any successor plan thereto.
 
“Corporate Status” describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or of any other Enterprise.
 
“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee.
 
“Enterprise” shall mean (i) the Company; (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which is an affiliate or wholly or partially owned
subsidiary of the Company and of which the Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary; and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which the Indemnitee is or was serving at the request of the Company. 
References to “serving at the request of the Company” shall include without
limitation any service as a director, trustee, general partner, managing member,
officer, employee, agent or fiduciary of the Company which imposes duties on, or
involves services by, such director, trustee, general partner, managing member,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or beneficiaries.
 
“Expenses” shall include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses shall include such fees and expenses, and costs
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by the Indemnitee or the
amount of judgments or Fines against the Indemnitee.
 
“Fines” shall mean any fine or penalty, including but not limited to any excise
tax assessed with respect to any employee benefit plan.
 
“Indemnitee” is defined in the preamble to this Agreement.
 
“Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnities under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement. The Company agrees to
pay the reasonable fees and expenses of Independent Counsel referred to above
and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto and to be jointly and severally liable therefor.
2

--------------------------------------------------------------------------------

“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including without
limitation any such proceeding pending as of the date of this Agreement, in
which the Indemnitee was, is or will be involved as a party or otherwise by
reason of the fact that the Indemnitee is or was a director of the Company, by
reason of any action taken by him or of any action taken on his part while
acting as director of the Company, or by reason of the fact of his service at
any other Enterprise, in each case whether or not serving in such capacity at
the time any Expense, judgment, Fine or amount paid in settlement is incurred
for which indemnification, reimbursement, or advancement of Expenses can be
provided under this Agreement.
 
3.             Indemnity in Third-Party Proceedings.  The Company shall
indemnify the Indemnitee in accordance with the provisions of this Section 3 if
the Indemnitee is, or is threatened to be made, a party to or a participant (as
a witness or otherwise) in any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 3, the Company shall indemnify the Indemnitee against all Expenses,
judgments, Fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee or on his behalf in connection with such Proceeding or any
claim, issue or matter therein, if the Indemnitee acted in good faith and in a
manner he reasonably believed to be in the best interests of the Company (in all
instances where the Indemnitee is acting in his official capacity with the
Company) or was at least not opposed to the Company’s best interests (in all
other instances), and in the case of a criminal Proceeding, had no reasonable
cause to believe that his conduct was unlawful.  Actions in a manner “not
opposed to the best interests of the Company” as referred to in this Agreement
with respect to an employee benefit plan, shall include without limitation
actions taken in good faith and in a manner he believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan. 
Indemnitee shall not enter into any settlement in connection with a Proceeding
without ten (10) days’ prior notice to the Company.
 
4.             Indemnity in Proceedings by or in the Right of the Company.  The
Company shall indemnify the Indemnitee in accordance with the provisions of this
Section 4 if the Indemnitee is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section 4, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding (or any
claim, issue or matter therein) if the Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. No indemnification for Expenses shall be made under this Section 4
in respect of any claim, issue or matter as to which the Indemnitee shall have
been finally adjudged by a court of competent jurisdiction to be liable to the
Company.
3

--------------------------------------------------------------------------------

5.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Agreement, to the
extent that the Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
the Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with (a) each successfully resolved claim,
issue or matter and (b) any claim, issue or matter that is related to any claim,
issue, or matter on which the Indemnitee was successful. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.
 
6.             Indemnification For Other Fees and Expenses.
 
(a)           Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee is, by reason of his Corporate Status, a witness in
any Proceeding to which the Indemnitee is not a party, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection therewith.
 
(b)           Notwithstanding any other provision of this Agreement, the Company
shall indemnify the Indemnitee against, and if requested by the Indemnitee,
shall advance to the Indemnitee subject to and in accordance with Sections 9 and
11, any Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in taking any action to enforce any provision of this Agreement,
including all Expenses incurred in bringing a claim, counterclaim or cross claim
in a Proceeding to enforce this Agreement or any provision of this Agreement;
provided, in the event that a final judicial determination is made that the
Indemnitee is not entitled to such indemnification, then all amounts advanced
under this Section 6(b) shall be repaid; provided further, in the event that a
final judicial determination is made that such action brought by Indemnitee was
frivolous or not made in good faith, the Indemnitee shall also be required to
reimburse the Company for its Expenses in such action.
 
7.             Additional Indemnification.
 
(a)           Notwithstanding any limitation in Sections 3, 4, or 5, the Company
shall indemnify the Indemnitee to the fullest extent permitted by law if the
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, Fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding. However, for the avoidance of doubt, under no circumstances shall
indemnification be made under any provision of this Agreement on account of the
Indemnitee’s conduct which has been adjudicated to constitute a breach of the
Indemnitee’s duty of loyalty to the Company or its shareholders or to constitute
an act or omission not in good faith or involving intentional misconduct or a
knowing violation of the law.
4

--------------------------------------------------------------------------------

(b)           For purposes of Section 7(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
 
(1)            to the fullest extent permitted by the provision of the TBCA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the TBCA; and
 
(2)            to the fullest extent authorized or permitted by any amendments
to or replacements of the TBCA adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
 
8.             Exclusions.  Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity
payment in connection with any claim made against the Indemnitee:
 
(a)           for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy or other indemnity provision;
 
(b)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934 or similar provisions of
state statutory law or common law; provided however, that notwithstanding any
limitation on the Company’s obligation to provide indemnification set forth in
this Section 8(b) or elsewhere, the Company shall advance Expenses to the
Indemnitee with respect to any such Claim unless and until a court having
jurisdiction over the Claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has violated said statute;
 
(c)           to make any indemnity or advancement that is prohibited by
applicable law; or
 
(d)           with respect to a Proceeding initiated by Indemnitee against the
Company, any entity it controls or any of the directors, officers or employees
thereof, or other indemnitees, except where the Company has joined in or the
Board has consented to the initiation of such Proceeding (subject to Section
6(b) above).
 
9.             Advancement of Expenses; Defense of Claim.
 
(a)           Notwithstanding any provision of this Agreement to the contrary
and subject to Section 11, the Company shall advance, to the extent not
prohibited by law, any and all Expenses incurred by the Indemnitee in connection
with any Proceeding within twenty (20) days after the receipt by the Company of
a statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Such advances (i) shall be unsecured and interest free; (ii) shall
be made without regard to the Indemnitee’s ability to repay the advances and
without regard to the Company’s view (at the time of the request for
advancement) of the Indemnitee’s ultimate entitlement to indemnification under
the other provisions of this Agreement; and (iii) shall include any and all
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed. The Indemnitee shall qualify for advancement of
Expenses solely upon the execution and delivery to the Company of (x) a written
affirmation of Indemnitee’s good faith belief that Indemnitee has acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Company (in all instances where the Indemnitee is acting in his official
capacity with the Company) or was at least not opposed to the Company’s best
interests (in all other instances), and in the case of a criminal Proceeding,
had no reasonable cause to believe that his conduct was unlawful, and (y) an
unsecured, unbonded written undertaking providing that the Indemnitee undertakes
to repay the advance to the extent and only to the extent that it is ultimately
determined that the Indemnitee is not entitled to be indemnified by the Company.
5

--------------------------------------------------------------------------------

10.           Procedure for Notification and Request for Indemnification.
 
(a)           To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request therefor and, if Indemnitee so chooses
pursuant to Section 11 of this Agreement, such written request shall also
include a request for Indemnitee to have the right to indemnification determined
by Independent Counsel.
 
(b)           The Company will be entitled to participate reasonably in the
Proceeding at its own expense.
 
11.           Procedure Upon Application for Indemnification and/or Advancement.
 
(a)           Upon receipt of the Indemnitee’s written request for
indemnification and/or advancement, a determination with respect to the
Indemnitee’s entitlement shall be made in the specific case: (i) by the Board by
majority vote of a quorum consisting of the Disinterested Directors or if a
quorum cannot be obtained, by majority vote of a committee duly designated by
the Board (in which designation directors who are parties to the Proceeding may
participate), consisting solely of two (2) or more Disinterested Directors, in
each case, so long as the Indemnitee does not request that such determination be
made by Independent Counsel; or (ii) if so requested by the Indemnitee, in his
sole discretion, by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to the Indemnitee; and if it is so determined
that the Indemnitee is entitled to indemnification and/or advancement, payment
to the Indemnitee shall be made within ten (10) days after such determination.
The Indemnitee shall reasonably cooperate with the person, persons or entity
making such determination with respect to the Indemnitee’s entitlement to
indemnification and/or advancement, including providing to such person, persons
or entity upon reasonable advance request any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by the
Indemnitee in so cooperating with the Disinterested Directors or Independent
Counsel, as the case may be, making such determination shall be advanced and
borne by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold the Indemnitee harmless therefrom.
6

--------------------------------------------------------------------------------

(b)           In the event the determination of entitlement to indemnification
and/or advancement is to be made by Independent Counsel pursuant to Section
11(a) hereof, the Independent Counsel shall be selected as provided in this
Section 11(b). The Independent Counsel shall be selected by the Board by
majority vote of a quorum consisting of the Disinterested Directors or if a
quorum cannot be obtained, by majority vote of a committee duly designated by
the Board (in which designation directors who are parties to the Proceeding may
participate), consisting solely of two (2) or more Disinterested Directors, and
the Company shall give written notice to the Indemnitee, advising him of the
identity of the Independent Counsel so selected. The Indemnitee may, within 10
days after written notice of such selection shall have been received, deliver to
the Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is so made and substantiated, the Independent Counsel so selected may
not serve as Independent Counsel unless and until such objection is withdrawn or
a court of competent jurisdiction has determined that such objection is without
merit. If, within 20 days after submission by the Indemnitee of a written
request for indemnification and/or advancement as provided herein, no
Independent Counsel shall have been selected and not objected to, the Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Indemnitee to the Disinterested Directors’
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Court or by such other person as the Court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 11(a) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
 
12.           Presumptions and Effect of Certain Proceedings; Settlements.
 
(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a notice and a request for
indemnification in accordance with Section 10 of this Agreement, and the Company
shall have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. Neither the failure of the Company (including by the Board) or
of Independent Counsel to have made a determination prior to the commencement of
any judicial proceeding or arbitration pursuant to this Agreement that
indemnification is proper in the circumstances because the Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by the Board) or by Independent Counsel that the Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action.
7

--------------------------------------------------------------------------------

(b)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of the Indemnitee to
indemnification or create a presumption that the Indemnitee did not act in good
faith and in a manner which he believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that the
Indemnitee had cause to believe that his conduct was unlawful.
 
(c)           For purposes of any determination of good faith, the Indemnitee
shall be deemed to have acted in good faith if the Indemnitee’s action or
failure to act is based on the records or books of account of the Enterprise,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Enterprise in the course of their duties, or on the advice
of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected by the Enterprise. The provisions of
this Section 12(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed or found to have
met the applicable standard of conduct set forth in this Agreement.
 
(d)           The knowledge and/or actions, or failure to act, of any other
director, partner, managing member, officer, agent, employee or trustee of the
Enterprise shall not be imputed to the Indemnitee for purposes of determining
his right to indemnification under this Agreement.
 
(e)           The Company shall not be liable to indemnify Indemnitee under this
Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent, provided, however, that if a
Change in Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if the Independent Counsel has
approved the settlement. The Company shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s prior written consent. Neither the Company nor the Indemnitee will
unreasonably withhold their consent to any proposed settlement. The Company
shall not be liable to indemnify the Indemnitee under this Agreement with regard
to any judicial award if the Company was not given a reasonable and timely
opportunity, at its expense, to participate in the defense of such action; the
Company’s liability hereunder shall not be excused if participation in the
Proceeding by the Company was barred judicially or administratively.
 
13.           Remedies of the Indemnitee.
 
(a)           Subject to Section 13(f), in the event that (i) a determination is
made pursuant to Section 11 of this Agreement that the Indemnitee is not
entitled to indemnification under this Agreement, (ii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Company of the
request for indemnification that does not include a request for Independent
Counsel, (iii) payment of indemnification is not made pursuant to Section 5 or 6
or the last sentence of Section 11(a) of this Agreement within ten (10) days
after receipt by the Company of a written request therefor, or (iv) payment of
indemnification pursuant to Section 3, 4 or 7 of this Agreement is not made
within ten (10) days after a determination has been made that the Indemnitee is
entitled to indemnification, or (v) the Indemnitee determines in its sole
discretion that such action is appropriate or desirable, the Indemnitee shall be
entitled to an adjudication by a court of competent jurisdiction as to his
entitlement to such indemnification or advancement of Expenses. Alternatively,
the Indemnitee, at his option, may seek an award in arbitration to be conducted
by a single arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association. The Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which the Indemnitee first has the right to commence such proceeding
pursuant to this Section 13(a); provided, however, that the foregoing time
limitation shall not apply in respect of a proceeding brought by the Indemnitee
to enforce his rights under Section 5 of this Agreement.  The Company shall not
oppose the Indemnitee’s right to seek any such adjudication or award in
arbitration.
8

--------------------------------------------------------------------------------

(b)           In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration, commenced pursuant to
this Section 13, shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 13, the Company shall have the burden of
proving the Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 11(a) adverse to the Indemnitee
for purposes of satisfying the Company’s burden of proof or for any other
purpose. In any judicial proceeding or arbitration commenced pursuant to this
Section 13, in the event that the person, persons or entity empowered or
selected under Section 11 of this Agreement to determine whether the Indemnitee
is entitled to indemnification has not made such a determination within the time
period provided for under Section 12(b) of this Agreement, the Company shall
stipulate and may not contest that the Indemnitee acted in good faith and in a
manner the Indemnitee believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or Proceeding, had no
cause to believe his conduct was unlawful.
 
(c)           If a determination shall have been made pursuant to Section 11(a)
of this Agreement that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 13, absent (i) a misstatement by
the Indemnitee of a material fact, or an omission of a material fact necessary
to make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
 
(d)           In the event that the Indemnitee is a party to a judicial
proceeding or arbitration pursuant to this Section 13 concerning his rights
under, or to recover damages for breach of, this Agreement, the Indemnitee shall
be entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses incurred by him in such judicial adjudication or
arbitration. If it shall be determined in said judicial adjudication or
arbitration that the Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Indemnitee shall be
entitled to recover from the Company (who shall be liable therefor), and shall
be indemnified by the Company against, any and all Expenses incurred by the
Indemnitee in connection with such judicial adjudication or arbitration.
 
9

--------------------------------------------------------------------------------

(e)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement. The Company
shall indemnify the Indemnitee against any and all Expenses and, if requested by
the Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefor) advance, to the extent not prohibited by law, such
Expenses to the Indemnitee that are incurred by Indemnitee in connection with
any judicial adjudication or arbitration involving the Indemnitee for
indemnification or advancement of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Company, regardless of whether the Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be.
 
(f)            Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.
 
14.           Non-exclusivity; Survival of Rights; Insurance.
 
(a)           The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Company’s or any other Enterprise’s charter, certificate,
articles of incorporation, the Company’s or any other Enterprise’s Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of the Indemnitee under this Agreement in
respect to any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or repeal. To the extent that a
change in Tennessee law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Company’s or any other Enterprise’s Bylaws and this
Agreement, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
 
(b)           To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, partners, managing
members, officers, employees, agents or trustees of the Company or of any other
Enterprise, the Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, partner, managing member, officer, employee,
agent or trustee under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has director
and officer liability insurance in effect, the Company shall give prompt notice
of the commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
10

--------------------------------------------------------------------------------

(c)           At or prior to any Change in Control, the Company shall obtain a
prepaid, fully earned and noncancellable “tail” directors’ and officers’
liability insurance policy in respect of acts or omissions occurring at or prior
to the Change in Control with a claims period of six (6) years from the Change
in Control, covering the Indemnitee, to the extent that the Indemnitee is
covered by such insurance immediately prior to the Change in Control, with the
coverage and amounts and containing terms and conditions that are not less
advantageous to the directors of the Company and its subsidiaries than those of
the such insurance in effect immediately prior to such Change in Control;
provided, however, that the aggregate premium therefor is not in excess of 300%
of the annual premium then paid by the Company for coverage for its then current
policy year for such insurance, and if the premium therefor would be in excess
of such amount, the Company shall purchase such “tail” policy with the greatest
coverage available as to matters occurring prior to the Change in Control as is
available for a cost not exceeding that premium amount. Any such tail policy may
not be amended, modified, cancelled or revoked after the Change in Control by
the Company or any successor thereto in any manner that is adverse to the
Indemnitee.
 
(d)           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable (or for which advancement is provided
hereunder) hereunder if and only to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.
 
(e)           The Company’s obligation hereunder to indemnify, or advance
Expenses to, the Indemnitee who was, is or will be serving as a director,
partner, managing member, officer, employee, agent or trustee of any other
Enterprise shall be reduced by any amount the Indemnitee has actually received
as indemnification or advancement of Expenses from such other Enterprise.
 
15.           Successors. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of the Indemnitee and
his heirs, executors and administrators.  The Company shall require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance satisfactory
to the Indemnitee expressly, absolutely, and unconditionally to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.
 
16.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
11

--------------------------------------------------------------------------------

17.           Enforcement.
 
(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce the Indemnitee to continue to serve as a director of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as a director of the Company.
 
(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Charter, the Bylaws and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of the Indemnitee thereunder.
 
18.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
19.           Notice by the Indemnitee.  The Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder. The failure of the Indemnitee to so notify the
Company shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement or otherwise.
 
20.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:
 
(a)           If to the Indemnitee, at the address indicated on the signature
page of this Agreement, or such other address as the Indemnitee shall provide in
writing to the Company,
 
(b)           If to the Company to:
12

--------------------------------------------------------------------------------

 
Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Attn:  Corporate Secretary
Fax:  (901) 365-6815
      with a copy to:       
Baker Donelson, Bearman, Caldwell & Berkowitz PC
165 Madison Ave. Ste. 2000
Memphis, Tennessee 38117
Attn:  Samuel D. Chafetz, Esq.
Fax:  (901) 577-0854



or to any other address as may have been furnished to the Indemnitee in writing
by the Company.
 
21.           Contribution; Subrogation.
 
(a)           To the fullest extent permissible under applicable law and subject
to the second sentence of Section 7(a) as to any such contribution pursuant to
this Section 21(a), if the indemnification provided for in this Agreement is
unavailable to the Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying the Indemnitee, shall contribute to the amount incurred by the
Indemnitee, whether for judgments, Fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion in
order to reflect (i) the relative benefits received by the Company and the
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officer, employees and agents) and the Indemnitee in connection with
such event(s) and/or transaction(s).
 
(b)           In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
contribution or recovery of Indemnitee against other persons. At the request of
the Company, Indemnitee shall execute all papers required and shall take all
reasonable action necessary to secure such rights, including the execution of
such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
22.           Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Tennessee, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by the Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
the Indemnitee hereby irrevocably and unconditionally (i) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the state courts located in the City of Memphis, Tennessee (the
“Tennessee Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Tennessee Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) consent to
service of process at the address set forth in Section 20 of this Agreement with
the same legal force and validity as if served upon such party personally within
the State of Tennessee, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Tennessee Court, and (v) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
Tennessee Court has been brought in an improper or inconvenient forum.
 
13

--------------------------------------------------------------------------------

23.           Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
 
24.           Miscellaneous.  Use of the masculine pronoun or possessive
adjective shall been deemed to include usage of the feminine pronoun or
possessive adjective where appropriate. The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


COMPANY:
FRED’S, INC.
           
By:
     
Name:
     
Title:
         
INDEMNITEE:
     
Name:
[                                                                 ]     
Address:
                           

 
 
[Signature Page to Indemnification Agreement]